ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
This appeal is before us on remand from the Supreme Court of the United States with instructions to reconsider our panel opinion decision, 141 Fed.Appx. 819 (11th Cir.2005), in the light of Burlington Northern and Santa Fe Railroad Co. v. White, — U.S. -, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006). Bussell v. Motorola, Inc., — U.S. -, 127 S.Ct. 38, 166 L.Ed.2d 7 (2006) (mem). After consideration of the supplemental briefs, we reinstate our previous decision because it is not affected by Burlington Northern.
In Burlington Northern, the Supreme Court considered the scope of the anti-retaliation provision of Title VII, 42 U.S.C. § 2000e-3(a). The Court held that “the anti-retaliation provision does not confine the actions and harms it forbids to those that are related to employment or occur at the workplace,” and “the provision covers those (and only those) employer actions that would have been materially adverse to a reasonable employee or job applicant.” 126 S.Ct. at 2409. Neither holding applies to Bussell’s appeal. The only alleged retaliatory acts of which Bussell complained were employment related, and the alleged retaliatory acts were either not retaliatory or were not acts that “would have been materially adverse to a reasonable employee.”
OPINION REINSTATED.